Devet Pallone Tanenbaum aka Devet Pallone Lee



                                       NY
                Southern District of __________
                __________

17-36353-cgm




       U.S. Bank Trust National Association
       as Trustee of Chalet Series III Trust                              4-2


                              7     6     7       4                       10/01/2019


                                                                           2,350.32




                        667.77                                   700.62




                                                      mortgage
    Devet Pallone Tanenbaum aka Devet Pallone Lee                   17-36353-cgm




/s/ Jonathan Schwalb                                         09/04/2019


     Jonathan Schwalb                                       Creditor's Attorney
     First Name



     Friedman Vartolo LLP

    1325 Franklin Avenue

     Garden City                            NY      11530
     City                                  State



     212-471-5100                                           bankruptcy@friedmanvartolo.com
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: August 23, 2019

     DEVET P TANENBAUM                                                                                         Loan:
     34 WILDRICK RD                                                                          Property Address:
     WALLKILL NY 12589                                                                       34 WILDRICK ROAD
                                                                                             WALLKILL, NY 12589



                                                 Annual Escrow Account Disclosure Statement
                                                              Account History

     This is a statement of actual activity in your escrow account from Dec 2018 to Sept 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Oct 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,649.70               1,649.70                   Due Date:                                         Jul 01, 2019
 Escrow Payment:                            667.77                 700.62                   Escrow Balance:                                      1,795.77
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          2,003.31
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    5,858.79
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       ($2,059.71)
 Total Payment:                            $2,317.47                  $2,350.32



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00     (38,027.78)
     Dec 2018                             0.01                              *                                        0.00     (38,027.77)
     Dec 2018                             0.01                              *                                        0.00     (38,027.76)
     Jan 2019                             0.01                              *                                        0.00     (38,027.75)
     Jan 2019                             0.01                              *                                        0.00     (38,027.74)
     Jan 2019                                                      2,548.70 *    City/Town Tax                       0.00     (40,576.44)
     Feb 2019                           0.01                                *                                        0.00     (40,576.43)
     Feb 2019                           0.01                                *                                        0.00     (40,576.42)
     Mar 2019                           0.01                                *                                        0.00     (40,576.41)
     Mar 2019                          63.68                                *    Escrow Only Payment                 0.00     (40,512.73)
     Apr 2019                           0.01                                *                                        0.00     (40,512.72)
     Apr 2019                         959.19                                *    Escrow Only Payment                 0.00     (39,553.53)
     May 2019                         665.15                                *                                        0.00     (38,888.38)
     May 2019                       1,080.00                                *    Escrow Only Payment                 0.00     (37,808.38)
     Jun 2019                         665.15                                *                                        0.00     (37,143.23)
     Jun 2019                       1,080.00                                *    Escrow Only Payment                 0.00     (36,063.23)
     Jul 2019                         665.15                                *                                        0.00     (35,398.08)
     Jul 2019                      36,526.08                                *    Escrow Only Payment                 0.00        1,128.00
     Aug 2019                         667.77                                *                                        0.00        1,795.77
                                                                                 Anticipated Transactions            0.00        1,795.77
     Aug 2019                     1,335.54                                                                                       3,131.31
     Sep 2019                       667.77                         5,858.79      School Tax                                     (2,059.71)
                          $0.00 $44,375.56              $0.00     $8,407.49

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.

                                                                                                                                             Page 1
Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                    Page 2
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
Analysis Date: August 23, 2019

DEVET P TANENBAUM                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             (2,059.71)        700.67
Oct 2019               700.62                                                                         (1,359.09)      1,401.29
Nov 2019               700.62                                                                           (658.47)      2,101.91
Dec 2019               700.62                                                                             42.15       2,802.53
Jan 2020               700.62        2,548.70            City/Town Tax                                (1,805.93)        954.45
Feb 2020               700.62                                                                         (1,105.31)      1,655.07
Mar 2020               700.62                                                                           (404.69)      2,355.69
Apr 2020               700.62                                                                            295.93       3,056.31
May 2020               700.62                                                                            996.55       3,756.93
Jun 2020               700.62                                                                          1,697.17       4,457.55
Jul 2020               700.62                                                                          2,397.79       5,158.17
Aug 2020               700.62                                                                          3,098.41       5,858.79
Sep 2020               700.62        5,858.79            School Tax                                   (2,059.76)        700.62
                    $8,407.44       $8,407.49

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 700.62. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 1,401.25 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (2,059.71). Your starting
balance (escrow balance required) according to this analysis should be $700.67. This means you have a shortage of 2,760.38.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 8,407.49. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      700.62
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $700.62




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 4
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
                                                               :
                                                               : CASE NO.: 17-36353-cgm
 IN RE:                                                        :
                                                               : CHAPTER: 13
 Devet Pallone Tanenbaum aka Devet Pallone Lee,
                                                               :
                                                                  HON. JUDGE.: Cecelia G.
                                                               : Morris
 Debtor.
                                                               :
                                                               :
                                                               :



----------------------------------------------------------------X

                                    CERTIFICATE OF SERVICE

        On September 4, 2019, I served a true copy of the annexed NOTICE OF
MORTGAGE PAYMENT CHANGE by mailing the same by First Class Mail in a
sealed envelope, with postage prepaid thereon, in a post office or official depository of
the U.S. Postal Service within the State of New York, addressed to the last
known address of the addressee, and the property address as indicated on the attached
Service List annexed hereto.
                                                                 /s/ Jonathan Schwalb
                                                            By: ____________________
                                                            FRIEDMAN VARTOLO LLP
                                                            1325 Franklin Avenue, Suite 230
                                                            Garden City, New York 11530
                                                            T: (212) 471-5100
                                                            F: (212) 471-5150
                                        SERVICE LIST


Devet Pallone Tanenbaum
34 Wildrick Road
Wallkill, NY 12589
Debtor

Dena Ghobashy
The Law Office of Dena Ghobashy, PLLC
3 Neptune Road,
Ste A15
Poughkeepsie, NY 12601
Debtor’s Attorney

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
Trustee

United States Trustee
Office of the United States Trustee
11A Clinton Ave.
Room 620
Albany, NY 12207
U.S. Trustee
